 


114 HR 2464 IH: Demanding Accountability for Veterans Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2464 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Benishek (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the accountability of the Secretary of Veterans Affairs to the Inspector General of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Demanding Accountability for Veterans Act of 2015. 2.Accountability of Secretary of Veterans Affairs to Inspector General of the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section: 
 
712.Accountability of Secretary to Inspector General 
(a)Submission of reports 
(1)At the same time as the Inspector General of the Department submits to the Secretary a report, the Inspector General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a copy of such report. (2)In carrying out paragraph (1), the Inspector General shall include— 
(A)with respect to each report submitted, an explanation of any changes to the report recommended by the Secretary during the period in which the Inspector General was preparing the report; and (B)with respect to each covered report, a list of the names of each responsible manager. 
(3)The Inspector General may not make public the names of responsible managers submitted under paragraph (2)(B). (b)Performance of responsible managers (1)The Secretary shall— 
(A)promptly notify each responsible manager of a covered issue by not later than seven days after the date on which the Inspector General submits a covered report to the Secretary; (B)direct such manager to resolve such issue; and 
(C)provide such manager with appropriate counseling and a mitigation plan with respect to resolving such issue. (2)The Secretary shall ensure that any performance review of a responsible manager includes an evaluation of whether the manager took appropriate actions during the period covered by the review to respond to a covered issue. 
(3)The Secretary may not pay to a responsible manager any bonus or award under chapter 45 or 53 of title 5 or any other bonus or award authorized under such title or this title if a covered issue is unresolved. (c)Role of Inspector GeneralAny authority of the Inspector General provided under this section is in addition to any responsibility or authority provided to the Inspector General in the Inspector General Act of 1978 (5 U.S.C. App.). 
(d)DefinitionsIn this section: (1)The term covered issue means, with respect to a responsible manager, an issue described in a covered report for which the manager is or was responsible. 
(2)The term covered report means a report by the Inspector General of the Department of Veterans Affairs that recommends actions to the Secretary of Veterans Affairs (or other official or employee of the Department) to address an issue in the Department with respect to public health or safety. (3)The term responsible manager means an individual who— 
(A)is an employee of the Department; (B)is or was responsible for an issue included in a covered report; and 
(C)in being so responsible, is or was employed in a management position, regardless of whether the employee is in the competitive civil service, Senior Executive Service, or other type of civil service.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 711 the following new item: 
 
 
712. Accountability of Secretary to Inspector General.. 
 
